DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I and the required species in the reply filed on 8/15/2020 is acknowledged.

Claims 18, 20-25 and 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2020.

	Claims 1-9, 11, 12, 15-17, 26 and 27 are examined on the merits.

Claim Objections
(New Objection Necessitated by Amendments) Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The declaration under 37 CFR 1.130 filed 2/17/2021 is insufficient to overcome the rejection of claims 1-10, 13, 26 and 27 based upon 35 USC 103 as set forth in the last Office action because:  the declaration focuses on the mutation of the influenza virus’s NA protein at amino acids 102 or 135 corresponding to SEQ ID NO: 4.  These positions were not previously rejected and are not rejected herein.  

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. See responses below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Prior Rejection Maintained and Extended to amended claims) Claims 1-9, 15-17, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Sastre et al. (US PGPub 2015/0132330), Sun et al. (Journal of Virology, 2013, Vol. 87, No. 15, pages 8756-8766), Li et al., (Journal of Virology, 1993, Vol. 67, No. 11, pages 6667-6673), and Genbank Accessions CCH23214 (published 2013) and ACF54601, 2008 (published, 2008).

The claimed invention is drawn to a recombinant Influenza A virus (IAV), comprising:
(i) a mutant hemagglutinin (HA), which, as compared with its wild-type counterpart, retains an Asn residue at a position corresponding to residue 142 in SEQ ID NO: 3 and contains a mutation at positions corresponding to residues 285, 497 and 556 in SEQ ID NO: 3, The HA is at least 85, 90, 95 or 100% identical to SEQ ID NO: 1.  The Asn residue at position 27 of SEQ ID NO: 3 is not mutated.  
Alternatively, the claimed invention is drawn to a recombinant Influenza A virus (IAV), comprising:
	a mutant neuraminidase with one or more mutations at N-glycosylation sites and the neuraminidase is defective in neuraminidase activity.  The one or mutations are amino acid substations to N-glycosylation sites corresponding to positions 44, 72 and 219 of SEQ ID NO: 4 or a deletion of a stalk region, a deletion in a catalytic domain or both.  Currently, the catalytic domain is not further defined and therefore this limitation is interpreted to include any region of the NA that possesses a function, such as associated with virulence of attenuation.  

Sun et al. teach the generation of recombinant influenza A viruses with modified N-glycosylation sites in the hemagglutinin proteins.  For example, Sun et al. attenuated a highly 

Garcia-Sastre et al. teach the generation of recombinant, chimeric influenza A viruses which can possess modified N-glycosylation sites in the hemagglutinin proteins.  The N-glycosylation sites typically are located at amino acid sequences of N-X-S/T/C or NVT, NSS< NGT or NNST. [see paragraphs 95 and 144]  Garcia-Sastre et al. teach that within the HA protein of these viruses, one or more glycosylation sites of the HA polypeptide can be modified through amino acid substitutions, deletions or additions.  For example, one or more asparagines can be substituted to alanine residues. [see paragraph 197]  

	However, Sun et al. and Garcia-Sastre et al. do not specifically teach that the Asn residue of position 142 is maintained, while the positions corresponding to residues 285, 497 and 556 of SEQ ID NO: 3 are mutated to not be glycosylated (lack a Asn residue); or that the HA is at least 85, 90, 95 or 100% identical to SEQ ID NO: 1; or that the NA is mutated by removing N-glycosylation sites at positions 44, 72 and 219 of SEQ ID NO: 4; or a deletion of a stalk region, a deletion in a catalytic domain or both.  In addition, Sun et al. and Garcia-Sastre et al. do not teach to modify position 27 of their HA.  

Li et al. teach the generation of a recombinant influenza A virus which contained a mutated NA protein with an added N-glycosylation site at position 130.  With this amino acid substitution, the virus was not able to produce progeny viruses in vitro. [see right column of page 

 	Genbank Accessions CCH23214 is identical to SEQ ID NO: 3 and 99% identical to SEQ ID NO: 1 and Genbank Accession ACF54601 is identical to SEQ IDNO: 4 and comprises SEQ ID NO: 2 at positions 1-30.

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Garcia-Sastre et al., Sun et al. and Li et al. in order to generation an influenza virus with an HA that retains an Asn residue at a position corresponding to residue 142 in SEQ ID NO: 1 and contains a mutation at one or more of positions corresponding to residues 285, 497 and 556 in SEQ ID NO: 1; or an influenza virus with a mutant neuraminidase with one or more mutations at N-glycosylation sites and the neuraminidase is defective in neuraminidase activity.  The one or mutations are amino acid substations to N-glycosylation sites corresponding to positions 44, 72 and 219 of SEQ ID NO: 4 or combinations of these positions being mutated.  
        One would have been motivated to do so, given the suggestion by Garcia-Sastre et al. that influenza HA proteins can be modified by substituting Asn residues in order to add or remove N-glycosylation sites in the protein, which can be predictably found at specific amino acid sequences (N-X-S/T/C or NVT, NSS< NGT or NNST) and based on the teachings of Sun et al. to retaining a Asn at position 142 of an influenza HA protein, which imparted an attenuated phenotype and based on the teachings of Li et al. to add an Asn at position 130 of the NA of an prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	The declaration filed by co-inventor Wu has been replied to above.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants further argue that recombinant influenza viruses with mutant HAs 285-497-556-G and mutant NA 44-72-219-G (these mutants possess alanine [A] residues in place of Asparagine [N] residues at the position numbers listed) exhibited improve ability to protect mice against IAV infection. 

	With regard to the teachings of Sun et al., the instant invention is focus on deleting glycosylation sites at positions 285, 497 and 556 whereas Sun et al. teach adding glycosylation sites.  Therefore, Sun et al. do not render obvious the triple mutant of amino acid residue 285, 497 and 556.  
	The teachings of the GenBank Accession CCH23214 does not further remedy these deficiencies of Sastre-Garcia et al. and Sun et al. 

	With regard to the other claimed mutant protein of the recombinant influenza virus (mutant Neuraminidase), the additional teachings of Li et al. and GenBank Accession ACF54601 fail to provide any motivation to modify positions 44, 72 and 219 of the NA protein at the corresponding in SEQ ID NO: 4.  Li et al. focus only on adding a glycosylation site at position 130 of their NA protein.  Of note, positions 102 and 135 of the NA corresponding to those positions in SEQ ID NO: 4 are not presently rejected and they are alternative limitations of at least claim 1.  Li et al. and ACF54601 would therefore not motivate, teach or suggest to one of ordinary skill in the art to modify mutate positions 44, 72 and 219 of the NA protein corresponding to these positions of SEQ ID NO: 4.  

In response, while the instant invention requires an Asparagine at position 142 of the influenza virus’s HA protein, the other claimed amino acid positions of 285, 497, 556 of HA and positions 44, 72 and 219 of the influenza virus’s NA protein only require that they be mutated, but no specific resulting amino acid residue is required with the exception of claim 7 requiring SEQ ID NO: 1 with alanine amino acids present at positions 285, 497 and 556 of the influenza HA protein.  
In addition, Sun et al., Garcia-Sastre et al. and Li et al. provide specific teachings related to removing or adding N-glycosylation sites at different amino acid positions of influenza HA and NA proteins.  The removing or adding is achieved via amino acid substitutions.  The N-glycosylation site modifications taught by these references establish that influenza viruses can be attenuated as a result and therefore these viruses would be considered candidates for influenza vaccines.  Garcia-Sastre et al. further teach that the N-glycosylation sites are located at amino acid sequences of N-X-S/T/C or NVT, NSS< NGT or NNST; within the HA protein of these viruses, one or more glycosylation sites of the HA polypeptide can be modified through amino acid substitutions, deletions or additions; and one or more asparagines can be substituted to alanine residues.
Therefore, one of ordinary skill in the art reviewing these documents would be motivated to remove asparagine residues at locations with amino acid sequence motifs N-X-S/T/C or NVT, NSS< NGT or NNST, with the exception of positions 71, 142, 172 and 286 of influenza HA, based on the teachings of Sun et al. since they teach the addition of an Asparagine at positions 71, 142, 172 and 286 of an HA protein can also attenuate influenza A viruses.  Furthermore, positions 285, 497 and 556 of SEQ ID ON: 3 and positions 44, 72 and 219 of SEQ ID NO: 4 are 
 	Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648